DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration and because of the applicant’s amendment, all of the claims will be further examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11 and 14-25 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1: the last part of the claim appears to be redundant once you insert the limitation of claim 9 into this claim, since the limitation in this claim is already in independent claim 9. The examiner recommend adding the limitation of claim 9 into claim 1. 
The recitation of “A wedge block” in the preamble of claim 9, render the claims indefinite, since the preamble is conveying that claims are to a wedge block, but the 
With respect to claims 1 and 9:  the phrase “a corresponding wedge surface of a structure other than the wedge block” is vague since it is not clear what other structure the applicant is refereeing to. Therefore, this limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired. 
Additionally, note that claims 9 and new claims 23-25 refer to angle s which is different from the angle claimed in the original claim 9. Correction is required.
Response to Arguments
5.	Applicant's arguments filed 3/14/2 have been fully considered but they are not persuasive.
In response to applicant's argument on page 1 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims is still not clear. Therefore, the claims are finally rejected as set forth above.
Applicant's argument with respect to the Ramun reference has been considered but is moot since rejection no longer relied on. 
In response to applicant's argument on page 1 stating that “Claim 9 was rejected as indefinite on the ground that the scope of "a corresponding wedge surface of a structure other than the wedge block" in line 9 cannot be determined. Applicant may be, for example: - "a corresponding wedge surface of the jaw, wherein the corresponding wedge surface of the jaw comprises a surface of a blade holder of the jaw" (dependent claim 19); or - "a wedge surface of the through hole of the blade insert" (dependent claim 20)….., the examiner would like to point out that for the exact reason the applicant has stated, the claim language is indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is by now well settled that a recitation with regard to the intended use of a device will not serve to patentably distinguish that claimed device from something in the prior art having all of the structural elements recited in the claim.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725